Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: We conclude that the verdict of the jury was against the weight of the evidence as to the negligence of the defendant. We further conclude that in view of the evidence it was error for the trial court to refuse defendant’s request to charge that “if they find that this accident was unavoidable due to conditions pertaining at the time, that they must bring in a verdict in favor of the defendant of no cause of action.” All concur. (Appeal from a judgment of Chautauqua Trial Term, for plaintiff in an automobile negligence action.)
Present — MeCurn, P. J., Kimball, Williams, Goldman and Halpem, JJ.